FILED
                              NOT FOR PUBLICATION                            SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BEEZY PORTILLO-MARTINEZ,                          No. 07-74404

               Petitioner,                        Agency No. A098-212-156

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN and N.R. SMITH, Circuit Judges.

       Beezy Portillo-Martinez, native and citizen of El Salvador, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence factual findings. INS v. Elias-Zacarias, 502 U.S. 478, 481

& n.1 (1992). We deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that Portillo-Martinez

did not demonstrate past persecution or a well-founded fear of persecution because

she has not shown the harm she suffered or fears was on account of a protected

ground. See id. at 481-82. Further, substantial evidence also supports the BIA’s

finding that Portillo-Martinez could relocate safely within El Salvador. See

Ochave v. INS, 254 F.3d 859, 867-68 (9th Cir. 2001).

      Because Portillo-Martinez failed to meet the lower burden of proof for

asylum, it follows that she has not met the higher standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                      07-74404